Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-11 and 13-18 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Application Publication 2011/0316803) in view of Jang et al. (US Patent Application Publication 2012/0182254), herein after referred to as Jang.
Regarding independent claim 1, Kim discloses a sensor panel overlaid on a display apparatus (figure 4 and paragraph [0051] reference first and second electrodes 110 and 120 respectively; figure 10 reference touch panel 2000 overlaid on LCD 1000 as described in paragraph [0094]) and connected to an integrated circuit (figure 3 and paragraph [0057] reference touch controller) that detects a position of a finger in an active region of the display apparatus (figure 3 reference active region A/A described in paragraph [0012] to detect touch input), the sensor panel comprising: 
a plurality of first electrodes that extend in a first direction, wherein the first electrodes are arranged side by side in a second direction different from the first direction (figure 4 reference first electrodes 110 extending in a row/first direction (horizontally as oriented in the figure) which are diamond shaped and arranged side by side in a column/second direction (vertically as oriented in the figure)), and are connected to the integrated circuit by a plurality first routing wires that are different from each other (figure 4 reference each row first electrode comprising connection electrode 130 connecting to individual routing line 131 of the plurality of routing lines to touch controller as described in paragraphs [0056]-[0057]); and 
a plurality of second electrodes that extend in the second direction, wherein the second electrodes are arranged side by side in the first direction (figure 4 reference second electrodes 120 extending in a column/second direction which are diamond shaped and arranged side by side in a row/first direction), and are connected to the integrated circuit by a plurality second routing wires that are different from each other (figure 4 reference each column second electrode comprising connection electrode 140 connecting to individual routing line 141 of the plurality of routing lines to touch controller as described in paragraphs [0056]-[0057]), 
wherein the first electrodes include first and second outer electrodes that are located at outermost edges of the first electrodes and a plurality of first inner electrodes disposed between the first and second outer electrodes (figure 4 reference outermost edge electrodes of first and second electrodes 110 and 120 to be a triangle shape which is exactly half the width of the inner diamond shaped electrodes), and 
wherein a width of at least one of the first and second outer electrodes in the second direction is smaller than a width of each of the first inner electrodes in the second direction (figure 4 reference vertical/column/second direction wherein outermost triangular shaped second electrodes 120 comprise half the width in the second direction as compared with the inner diamond shaped second electrodes 120). 
Kim discloses detection of touch inputs via a finger and does not disclose an active pen as further detailed by the scope of the newly added dependent claims.
Jang discloses touch screen system which detects active pen inputs and finger inputs (figure 1 reference finger 150 and active stylus/pen 160 and paragraph [0058]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim’s touch screen system with the known technique of detecting both finger and active pen type inputs yielding the predictable results of increasing functionality of the touch screen system as disclosed by Jang (paragraph [0058]).
Regarding claim 2, Kim discloses the sensor panel of claim 1, wherein at least one of the first and second outer electrodes covers an outer periphery of the active region (figure 6 reference border designation of active area A/A through outermost triangular shaped first electrodes 110 enabling the outermost triangular shaped first electrodes 110 to be considered in both the active region A/A and in active region (region not considered the active region A/A) and therefore the periphery of the active region). 
claim 3, Kim discloses the sensor panel of claim 2, wherein at least one of the first and second outer electrodes is arranged such that a center position thereof in the second direction overlaps the outer periphery or is arranged outside the outer periphery (figure 6 reference border designation of active area A/A through outermost triangular shaped first electrodes 110 enabling the outermost triangular shaped first electrodes 110 to be considered in both the active region A/A and in active region (region not considered the active region A/A) and therefore outside the outer periphery of the active region). 
Regarding claim 13, Jang discloses the sensor panel of claim 1, wherein: the integrated circuit, in operation, detects the positon of the active pen in the active region of the display apparatus in the second direction using the plurality of first electrodes (figures 7-8 and paragraphs [1039], [143]-[0146] describes an active stylus 160 at touch point A (intersection center line between intersecting electrodes 170a and 170b) and senses/detects the position of the active stylus/pen 160 based on the varied signal strength Tx from the electrodes and varied signal strength Em output from the active stylus. It is noted the highest detected signal strength Tx is sensed at the central portion of the driving electrode 170a when the active stylus moves in the arrow direction form point A of figure 7 because of the shape of the driving electrode 170a being a diamond shape the overlapping area becomes largest as compared to the case of the active stylus 160 in other areas.).
Regarding claim 14, Jang discloses the sensor panel of claim 1, wherein: the integrated circuit, in operation, detects a coordinate of the position of the active pen in the active region of the display apparatus based on a reception strength of a position signal received by the plurality of first electrodes (figures 7-8 and paragraphs [1039], [143]-[0146] describes an active stylus 160 at touch point A (intersection center line between intersecting electrodes 170a and 170b) and senses/detects the position of the active stylus/pen 160 based on the varied signal strength Tx from the electrodes and varied signal strength Em output from the active stylus. It is noted the highest detected signal strength Tx is sensed at the central portion of the driving electrode 170a when the active stylus moves in the arrow direction form point A of figure 7 because of the shape of the driving electrode 170a being a diamond shape the overlapping area becomes largest as compared to the case of the active stylus 160 in other areas).
Regarding claim 15, Jang discloses the sensor panel of claim 1, wherein: the integrated circuit, in operation, decides whether the position of the active pen in the active region of the display apparatus is on a center line of one of the first electrodes in the second direction based on a reception strength of a position signal received using the one of the first electrodes  (figures 7-8 and paragraphs [1039], [143]-[0146] describes an active stylus 160 at touch point A (intersection center line between intersecting electrodes 170a and 170b) and senses/detects the position of the active stylus/pen 160 based on the varied signal strength Tx from the electrodes and varied signal strength Em output from the active stylus. It is noted the highest detected signal strength Tx is sensed at the central portion of the driving electrode 170a when the active stylus moves in the arrow direction form point A of figure 7 because of the shape of the driving electrode 170a being a diamond shape the overlapping area becomes largest as compared to the case of the active stylus 160 in other areas).

4.		Claims 5-9, 11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (US Patent Application Publication 2015/0220193), herein after referred to as Choe, in view of Jang.
Regarding independent claim 5, Choe discloses a sensor panel overlaid on a display apparatus (figure 14 and paragraph [0082] describes a display including a touch panel) and connected to an integrated circuit that detects a position of a finger in an active region of the display apparatus (figure 14 and 1 reference active region AA; figure 5 reference pad 500 described in paragraph [0045] to connect to a flexible circuit and paragraph [0023] describes detecting a touch in an active area AA), the sensor panel comprising: 
a plurality of first electrodes that extend in a first direction, wherein the first electrodes are arranged side by side in a second direction different from the first direction (figure 6 reference rectangular electrodes 200 extending in a row/first direction (as oriented in the figure) and arranged side by side in a vertical/second direction (as oriented in the figure)), and are connected to the integrated circuit by a plurality first routing wires that are different from each other (figure 6 reference wire 300 described in paragraphs [0032] and [0045] to be placed in the unactive area UA for connecting sensing electrode 200 and pad 500 which then connects to flexible printed circuit); and 
a plurality of second electrodes that extend in the second direction, wherein the second electrodes are arranged side by side in the first direction (figure 6 depicts only a single direction extending rectangular electrodes, however paragraph [0024] describes wherein the bar/rectangular shaped electrodes may be other shapes, paragraph [0026] specifically states that the sensing electrode 200 may include two types of sensing electrodes 200 extending in one direction and another direction crossing the one direction; figure 7 and 8 depict the disclose other shape comprising crossing first and second directions including: first electrodes 220 extending in row/first direction and second electrodes 210 extending in column/second direction and placed side by side in the first row direction), and are connected to the integrated circuit by a plurality second routing wires that are different from each other (figure 8 reference routing wires 320 connecting individually each first and second electrode 220 and 210 respectively), and 
figure 6 reference ground wire electrodes 400 and 401 located at outermost edges of first electrodes 200) includes a first cover section that covers at least one of the second routing wires (figures 6 and 8 reference printing layer 250 depicted to cover all routing wires 300/320 and ground wire electrodes 400 and 401 described in paragraph [0031] to be disposed in the inactive area UA and cover routing wires 300). 
Choe discloses detection of touch inputs via a finger and does not disclose an active pen as further detailed by the scope of the newly added dependent claims.
Jang discloses touch screen system which detects active pen inputs and finger inputs (figure 1 reference finger 150 and active stylus/pen 160 and paragraph [0058]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim’s touch screen system with the known technique of detecting both finger and active pen type inputs yielding the predictable results of increasing functionality of the touch screen system as disclosed by Jang (paragraph [0058]).
Regarding claim 6, Choe discloses the sensor panel of claim 5, wherein the first cover section covers two or more of the routing wires (figures 6 and 8 reference printing layer 250 depicted to cover all routing wires 300/320 described in paragraph [0031] to be disposed in the inactive area UA and cover routing wires 300). 
Regarding claim 7, Choe discloses the sensor panel of claim 5 further comprising: a plurality of dummy wires that overlap at least the first and second figure 6 reference dummy parts 450 and 451 respectively disposed in ground wires 400 and 401 as described in paragraph [0053]). 
Regarding claim 8, Choe discloses the sensor panel of claim 7, wherein the dummy wires are not electrically connected to the first electrodes and the second electrodes (figure 6 depicts no electrical connections between sensors 200 and ground wires 400 and 401 comprising dummy parts 451 and 450). 
Regarding claim 9, Choe discloses the sensor panel of claim 8, wherein a ground potential is supplied to the dummy wires (paragraph [0053] describes wires 400 and 401 comprising dummy parts 450 and 451 to be ground wires). 
Regarding claim 11, Choe discloses the sensor panel of claim 5, wherein at least one of third and fourth outer electrodes that are located at outermost edges of the second electrodes includes a second cover section that covers at least one of the first routing wires (figures 6 and 8 reference printing layer 250 depicted to cover all routing wires 300/320 and ground wire electrodes 400 and 401 described in paragraph [0031] to be disposed in the inactive area UA and cover routing wires 300). 
Regarding claim 16, Jang discloses the sensor panel of claim 5, wherein: the integrated circuit, in operation, detects the positon of the active pen in the active region of the display apparatus in the second direction using the plurality of first electrodes  (figures 7-8 and paragraphs [1039], [143]-[0146] describes an active stylus 160 at touch point A (intersection center line between intersecting electrodes 170a and 170b) and senses/detects the position of the active stylus/pen 160 based on the varied signal strength Tx from the electrodes and varied signal strength Em output from the active stylus. It is noted the highest detected signal strength Tx is sensed at the central portion of the driving electrode 170a when the active stylus moves in the arrow direction form point A of figure 7 because of the shape of the driving electrode 170a being a diamond shape the overlapping area becomes largest as compared to the case of the active stylus 160 in other areas).
Regarding claim 17, Jang discloses the sensor panel of claim 1, wherein: the integrated circuit, in operation, detects a coordinate of the position of the active pen in the active region of the display apparatus based on a reception strength of a position signal received by the plurality of first electrodes  (figures 7-8 and paragraphs [1039], [143]-[0146] describes an active stylus 160 at touch point A (intersection center line between intersecting electrodes 170a and 170b) and senses/detects the position of the active stylus/pen 160 based on the varied signal strength Tx from the electrodes and varied signal strength Em output from the active stylus. It is noted the highest detected signal strength Tx is sensed at the central portion of the driving electrode 170a when the active stylus moves in the arrow direction form point A of figure 7 because of the shape of the driving electrode 170a being a diamond shape the overlapping area becomes largest as compared to the case of the active stylus 160 in other areas).
Regarding claim 18, Jang discloses the sensor panel of claim 1, wherein: the integrated circuit, in operation, decides whether the position of the active pen in the active region of the display apparatus is on a center line of one of the first electrodes in the second direction based on a reception strength of a position signal received using the one of the first electrodes (figures 7-8 and paragraphs [1039], [143]-[0146] describes an active stylus 160 at touch point A (intersection center line between intersecting electrodes 170a and 170b) and senses/detects the position of the active stylus/pen 160 based on the varied signal strength Tx from the electrodes and varied signal strength Em output from the active stylus. It is noted the highest detected signal strength Tx is sensed at the central portion of the driving electrode 170a when the active stylus moves in the arrow direction form point A of figure 7 because of the shape of the driving electrode 170a being a diamond shape the overlapping area becomes largest as compared to the case of the active stylus 160 in other areas).

6.		Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-Jang in view of Han et al. (US Patent Application Publication 2015/0185940), herein after referred to as Han.
Regarding claim 4, Kim discloses the sensor panel of claim 1, wherein: the second electrodes include third and fourth outer electrodes that are located at outermost edges of the second electrodes and a plurality of second inner electrodes disposed between the third and fourth outer electrodes, and a width of at least one of the first and second outer electrodes in the second direction is smaller than a width of each of the second inner electrodes in the second direction (figure 4 reference vertical/column/second direction wherein outermost triangular shaped second electrodes 120 comprise half the width in the second direction as compared with the inner diamond shaped second electrodes 120). 
Kim does not specifically disclose the outmost second electrodes to have a width smaller than the inner second electrodes in the first direction.
Han discloses wherein outermost electrodes may have a width smaller than inner electrodes disposed between the outermost electrodes to enable a narrower bezel (figures 3A and 4A and paragraph [0074]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kim’s outermost second electrodes with the known technique of comprising a smaller width in the second direction paragraph [0074]).

7.		Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe-Jang in view of Morishita (US Patent Application Publication 2009/0109369), herein after referred to as Morishita.
Regarding claim 10, Choe discloses the sensor panel of claim 5 comprising: a terminal region in which a plurality of terminals is provided (figure 6 reference electrode pad 500), wherein each of the terminals is connected to one of the second routing wires (figure 6 reference each routing wire 300 is connected to a pad 500), [ ].
Choe does not specifically disclose wherein at least one of the first and second outer electrodes is formed such that a width in the second direction in a far region that is relatively far from the terminal region is smaller than a width in the second direction in a close region that is relatively close to the terminal region. 
Morishita discloses wherein at least one of the first and second outer electrodes is formed such that a width in the second direction in a far region that is relatively far from the terminal region is smaller than a width in the second direction in a close region that is relatively close to the terminal region (figure 5 reference triangular ground electrode 11 with width smaller at a location of the electrode 11 that is farther from terminal region 60 as compared to a location of the electrode 11 that is closer to the terminal region 60).
paragraph [0052]).

Response to Arguments
8.		Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive. Applicant’s arguments start of page 9 of the filed remarks stating that the structure shown in figure 4 of Kim is very different from the structure shown in figure 2 of the present application. Kim shows substatntive details of only one first electrode 110, which is an outer first electrode 110; however, figure 4 of Kim fails to show substantive details of an inner first electrode 110 such that Kim fails to show a relationship between a width of the outer first electrode 110 and a width of an inner first electrode 110. 
		Applicant is interpreting the rejection utilizing prior art Kim’s electrodes as the entire row such that figure 4 only depicts an entire single row 110 (substantive details of outermost electrode) and only depicts a small portion of the directly adjacent row electrodes 110 (fails to show substantive details as argued). However, such an interpretation is not utilized by the office action. Figure 6 specifically details the first electrodes 110 to comprise electrode patterns 110a and connection patterns 110b “each connecting adjacent first 
		Regarding claim 5 applicant argues print layer 250 is not an electrode  much less a “first electrode” as cited. At no point within the previous office action was reference numeral 250 or the words printing layer specifically described or implied to be the first electrode. The prior office action cited figure 6 rectangular electrode 200 which may comprise other shapes such as 220 in figures 7-8. Citation of printing layer 250 was specifically for the claim limitation of “a first cover section that covers at least one of the second routing wires”. At no other point, within the rejection of claim 5, was a reference made to the printing layer 250 much less to be interpreted as the first electrode as argued. The rejection of claim 5 is maintained. 
		Newly amended subject matter further defines the claimed active pen. Newly cited prior art Jang is utilized in combination with previously cited arts Kim and Choe respective of claims 1 and 5 to reject the subject matter of active pen modified in scope of interpretation due to newly added dependent claims.
final necessitated by amendment. 
		 
Conclusion
9.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622